Citation Nr: 1026002	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-37 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
right sciatic neuropathy with a history of right lumbar herniated 
nucleus pulposis.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which increased the Veteran's disability rating for his service-
connected right sciatic neuropathy with a history of right lumbar 
herniated nucleus pulposis from 10 percent to 20 percent.  A 
notice of disagreement was received in July 2003, and a 
substantive appeal was received in September 2004.  The case was 
subsequently transferred to the RO in Denver, Colorado.

In August 2009, the Board remanded the issue of entitlement to a 
disability rating in excess of 20 percent for right sciatic 
neuropathy with a history of right lumbar herniated nucleus 
pulposis for additional development.  The case has now been 
returned to the Board for further appellate consideration.

In January 2010, the RO sent the Veteran a letter scheduling a 
hearing before the Board.  The Veteran did not appear at the 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claim of entitlement to a disability rating in excess of 20 
percent for right sciatic neuropathy with a history of right 
lumbar herniated nucleus pulposis.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 
8 Vet. App. 69 (1995).

In his June 2010 statement, the Veteran's representative argued 
that the medical evidence of record is insufficient to decide the 
claim, because it does not reveal the current state of the 
Veteran's disability.  He noted that the Veteran "has complained 
of an increase in severity" during the pendency of the claim, 
and therefore a current examination should be provided.

A new VA examination is required because the Veteran's most 
recent Compensation and Pension (C&P) examination of his spine 
was provided in July 2007-three years ago.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating).  
Moreover, no pertinent medical evidence more recent than July 
2007 is of record.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the last examination).

On remand, the AOJ should ask the Veteran to identify all health 
care providers that have treated him for his service-connected 
right sciatic neuropathy with a history of right lumbar herniated 
nucleus pulposis, and attempt to obtain records from each health 
care provider he identifies that might have available records, if 
not already in the claims file.  In particular, obtain the 
records, if any, from July 2007 to the present.  If records are 
unavailable and future attempts to retrieve the records are 
futile, please have the health care provider so indicate.  The 
Veteran should be provided with a new examination of his service-
connected sciatic neuropathy, by an appropriate specialist, to 
determine the extent and severity of that disability.

Finally, the Board observes that the Veteran's representative 
argued in June 2010 that separate disability ratings should be 
assigned for the Veteran's right sciatic neuropathy and for his 
herniated nucleus pulposis lumbar right.  Because this issue is 
inextricably intertwined with the increased rating claim on 
appeal, the RO should make a determination on that request after 
a C&P examination is conducted, and after the Veteran's post-July 
2007 medical records have been obtained.  Harris v. Derwinski, 1 
Vet. App. 181 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

Accordingly, the case is REMANDED for the following action:

1.  After completion of the above, ask the 
Veteran to identify all health care providers 
that have treated him for his service-
connected right sciatic neuropathy with a 
history of right lumbar herniated nucleus 
pulposis, and attempt to obtain records from 
each health care provider he identifies that 
might have available records, if not already 
in the claims file.  In particular, obtain 
the records, if any, from July 2007 to the 
present.  If records are unavailable and 
future attempts to retrieve the records are 
futile, please have the health care provider 
so indicate.

2.  After completion of the above, schedule 
the Veteran for an examination of his right 
sciatic neuropathy with a history of right 
lumbar herniated nucleus pulposis, by an 
appropriate specialist, to determine the 
extent and severity of that disability.  All 
tests and studies deemed necessary should be 
accomplished, and all clinical findings 
should be reported.  The claims file should 
be reviewed by the examiner, and the report 
should so indicate.  The examiner should 
provide rationales for his conclusions.  The 
examiner should determine:

a.  whether the Veteran's sciatic nerve is 
best characterized by neuralgia; neuritis; 
mild incomplete paralysis; moderate 
incomplete paralysis; severe incomplete 
paralysis with marked muscular atrophy; or 
complete paralysis wherein the foot dangles 
and drops, there is no active movement 
possible of muscles below the knee, and 
flexion of the knee is weakened or lost;

b.  the range of motion of the Veteran's 
spine and right knee.  In addition, all other 
associated functional impairment, including 
pain/painful motion, more or less movement 
than normal, weakened movement, 
premature/excess fatigability, 
incoordination, swelling, and deformity or 
atrophy from disuse, should be reported.  If 
possible, the examiner should also specify 
any additional range of motion loss due to 
any of the above factors; and

c.  the impact of the manifestations of the 
service-connected right sciatic neuropathy 
with a history of right lumbar herniated 
nucleus pulposis on the Veteran's ability to 
obtain and retain substantially gainful 
employment.

3.  After completion of the above, the AOJ 
should adjudicate the Veteran's claim for 
entitlement to a disability rating in excess 
of 20 percent for right sciatic neuropathy 
with a history of right lumbar herniated 
nucleus pulposis.  The AOJ should also make a 
determination on the Veteran's contention 
that he should receive separate ratings for 
his right sciatic neuropathy and for his 
herniated nucleus pulposis lumbar right.  If 
any determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case.  The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


